981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arliss MINNIEFIELD, Plaintiff-Appellant,v.GILBARCO, INCORPORATED, Defendant-Appellee.
No. 92-1918.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 9, 1992Decided:  December 16, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., Chief District Judge.  (CA-91-343-2)
Arliss Minniefield, Appellant Pro Se.
Richard Thompson Wright, Greensboro, North Carolina, for Appellee.
M.D.N.C.
Affirmed.
Before PHILLIPS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Arliss Minniefield appeals from the district court's grant of summary judgment to the Defendant, Gilbarco, Inc., in this employment discrimination action under Title VII, 42 U.S.C.A.s 2000e (West 1981 & Supp. 1992).  The district court concluded that Minniefield failed to establish a prima facie case of racial discrimination.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Minniefield v. Gilbarco, Inc., No. CA-91-343-2 (M.D.N.C. July 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED